Citation Nr: 0815990	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-07 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back disability.

2.  Entitlement to service connection for low back disability 
with radiculopathy.

3.  Entitlement to service connection peripheral neuropathy 
of the lower extremities. 

4.  Entitlement to service connection for peripheral vascular 
disease of the lower extremities. 

5.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of automobile and adaptive 
equipment, or for adaptive equipment only.

6.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing, or a 
special home adaptation grant.




REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had over 20 years of active duty service ending 
with his retirement in May 1974.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2005, a statement of the case was issued in February 2006, 
and a substantive appeal was received in March 2006.  

In April 2008, the Board granted a motion to advance this 
case on the docket due to the veteran's serious health 
problems.  38 C.F.R. § 20.900(c). 

In his May 2005 claim, the veteran claimed service connection 
generally for a disability of the lower extremities.  
However, the record suggests that the veteran suffers 
multiple disabilities of the lower extremities, and, thus, 
for clarification purposes, the Board has described the 
issues as listed on the front page of this decision.   

The issues concerning service connection and eligibility for 
financial assistance for an automobile and housing are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection for low back disability was denied by 
an August 1999 rating decision; a notice of disagreement was 
not received to initiate an appeal from that determination.

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for low back 
disability has been received since the August 1999 rating 
decision. 


CONCLUSIONS OF LAW

1.  The August 1999 rating decision, which denied entitlement 
to service connection for low back disability, is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the 
August 1999 rating decision denying service connection for 
low back disability; and thus, the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim of service connection for low back disability was 
effectively denied by the RO in an August 1999 rating 
decision.  Although the rating decision did not list the 
issue, there was discussion of and language denying service 
connection in the rating decision itself.  The issue had been 
deferred from an earlier rating decision.  The veteran was 
furnished a copy of the August 1999 rating decision.  The 
veteran failed to initiate an appeal to this decision by 
filing a notice of disagreement.  Under the circumstances, 
the Board finds that the August 1999 rating decision became 
final.  38 U.S.C.A. § 7105(c).  

Applicable law provides that a claim, which is the subject of 
a prior final decision, may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  A request to reopen the veteran's claim was received 
in May 2005.  New and material evidence is defined by 
regulation.  See 38 C.F.R. § 3.156.  New evidence means 
evidence not previously submitted.  Material evidence means 
existing evidence that by itself or when considered with 
previous evidence relates to an unestablished fact necessary 
to substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  Although not clearly 
articulated, a review of the June 2005 rating decision shows 
that the RO effectively reopened the case and decided the 
issue of service connection for low back disability on the 
merits.  Nevertheless, the Board is not bound by the RO's 
determination and must conclude whether new and material 
evidence has been received to reopen the case.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Since the August 1999 rating decision, additional evidence 
has been associated with the claims file, including private 
treatment records and a May 2005 private opinion.  
Significantly, the May 2005 private opinion indicates that 
the veteran's current low back disability with radiculopathy 
is related to an injury he suffered while in service in 
January 1969.

The Board finds that the May 2005 opinion is new and 
material.  The evidence is new as it is not redundant of 
evidence already in the record at the time of the last final 
rating decision.  The evidence is material because it relates 
to the unestablished fact of whether the veteran's current 
low back disability is related to service, which is necessary 
to substantiate the veteran's claim.  See 38 C.F.R. 
§ 3.156(a).  Accordingly, the claim of entitlement to service 
connection for low back disability is reopened.  38 U.S.C.A. 
§ 5108.

The matter of compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and implementing regulations will be 
addressed by the Board in a future decision (if necessary) on 
the merits of the veteran's claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


ORDER

New and material evidence has been received to reopen a claim 
for service connection for low back disability.  To that 
extent, the appeal is granted, subject to the remand 
instructions below. 


REMAND

Initially, the Board notes that it does not appear that 
service medical records from approximately 1957 to 1968 have 
been associated with the claims file.  While the RO noted in 
a November 1988 rating decision that service medical records 
were incomplete, based on a review of the claims file, it is 
not clear whether a request for these records has been made 
to the National Personnel Records Center (NPRC) or any other 
appropriate agency.  Thus, as these records are pertinent to 
the issues on appeal, the Board finds that the RO should take 
appropriate steps to further request these records from the 
NPRC or any other appropriate agency.  

With respect to the issue of service connection for low back 
disability with radiculopathy, service medical records 
included a September 1951 service examination that showed 
scoliosis.  Further, a January 1969 service medical record 
showed that the veteran had a back muscle strain.  Given that 
the May 2005 private opinion related the veteran's current 
low back disability with radiculopathy to the January 1969 
incident, the Board finds that the veteran should be afforded 
a VA examination to determine the nature, extent and etiology 
of any currently manifested low back disability and 
associated radiculopathy.  See 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet.App. 79 (2006).  

Based on a review of the medical evidence of record, it 
appears that the veteran has a diagnosis of peripheral 
neuropathy, separate and apart from his lower extremity 
radiculopathy, as well as a diagnosis of peripheral vascular 
disease, which causes lower extremity claudication.  The 
Board finds that a VA examination should also be afforded 
with respect to these disabilities to determine whether they 
are related to the veteran's active service, to include 
exposure to herbicides, and whether they are proximately due 
to or aggravated by his service-connected heart, 
hypertension, ankle, bilateral knee and left leg scar 
disabilities.     

Moreover, the issues of entitlement to certificates of 
eligibility for financial assistance in the purchase of 
automobile and adaptive equipment, or for adaptive equipment 
only, and/or specially adapted housing, or a special home 
adaptation grant are inextricably intertwined with the 
service connection issues on appeal.  Thus, the RO should 
reconsider these issues after development and reconsideration 
of the services connection issues on appeal.

Lastly, the Board also notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Since the Board is remanding 
this case to get additional medical records, it is reasonable 
for the RO to give additional VCAA notice to comply with 
Dingess/Hartman.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.	The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 (2006).  

2.  The RO should take appropriate steps 
to request the veteran's service medical 
records from 1957 to 1968 from the NPRC 
or any other appropriate agency.  If 
these records are unavailable, it should 
be clearly noted in the claims file. 

3.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature, extent and etiology 
of any currently manifested low back 
disability.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  After 
examining the veteran and reviewing the 
claims file, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current back 
disability is related to any injury or 
disease noted in service as opposed to 
other causes or to the aging process.  
Further, the examiner should indicate 
whether any problems or disabilities of 
the veteran's lower extremities are 
associated manifestations of current low 
back disability or are separate 
disorders.  If separate disorders of the 
lower extremities are diagnosed, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that such separate disorders of the lower 
extremities are proximately due to or 
caused by, or have been aggravated by, 
the back disability.   

4.  The veteran should also be scheduled 
for an appropriate VA examination(s) to 
determine the nature, extent and etiology 
of the veteran's peripheral neuropathy 
and peripheral vascular disease.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  After reviewing the claims 
file, and examining the veteran, the 
examiner should respond to the following:

      a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that peripheral neuropathy and/or 
peripheral vascular disease are causally 
related to service, to include as due to 
exposure to herbicides?    

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that peripheral neuropathy and/or 
peripheral vascular disease are 
proximately due to, or caused by, the 
veteran's service-connected disabilities?   

     c)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that peripheral neuropathy and/or 
peripheral vascular disease have been 
aggravated by the veteran's service-
connected disabilities?   

5.  After completion of above and any 
further
development deemed necessary, the issues 
on appeal should be readjudicated.  If 
the benefits sought on appeal are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


